Citation Nr: 0428541	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for meniscectomy of the 
left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




REMAND

The veteran had active military service from May 1956 to May 
1960.  During the course of this appeal, the veteran has 
indicated his intent to file a claim for non-service-
connected pension benefits.  This issue is referred to the RO 
for appropriate action.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The Board is of the view that a VA examination is warranted 
to determine the severity of the veteran's service-connected 
left knee disability.  The evidence suggests that the 
disability has increased in severity since his lasted VA 
examination dated in June 2002.  In a substantive appeal 
received in January 2003, the veteran asserted that the 
symptoms associated with his left knee disability have gotten 
worse.  He reported that his doctors were considering surgery 
on the knee, that he is in constant pain, and that the knee 
is unstable.  In addition, a VA outpatient treatment record 
dated in December 2002 reflects decreased range of the motion 
of the left knee since the June 2002 examination.  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

1.  The veteran should be requested to provide 
the names, addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claim.  After 
obtaining any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and associate 
with the claims folder, all records noted by 
the veteran that are not currently on file.

2.  The RO must request all VA outpatient 
treatment records for the veteran's left knee, 
postoperative meniscotomy, since 2002, and 
associate them with the claims folder.  

3.  The RO should schedule the veteran a 
VA orthopedic examination with the 
appropriate VA medical facility to 
determine the severity of the veteran's 
left knee, postoperative meniscectomy.  
Send the claims folder to the examiner 
for review.  The examiner should include 
all indicated test and studies, including 
X-rays, and all clinical findings should 
be reported in detail.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should review the claims folder, 
along with the results of the 
examination, and render specific findings 
as to the following: 

Does the veteran have subluxation or 
instability of the left knee?  If so, the 
examiner should indicate whether the 
impairment is moderate or severe?  
Describe and dislocation of semilunar 
cartilage, if present, as well as whether 
there are frequent (how often) episodes 
of "locking" pain and effusion into the 
joint.  

The examiner should provide range of 
motion measurements of the left knee.  

The examiner should perform tests of 
joint movement against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should then readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
Thereafter, the case should be returned to 
Board for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



